[Cite as State v. Barga, 2018-Ohio-2804.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY




STATE OF OHIO,
                                                          CASE NO. 17-17-14
       PLAINTIFF-APPELLEE,

       v.

ROBERT L. BARGA,                                          OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 16CR000324

                                      Judgment Affirmed

                              Date of Decision: July 16, 2018



APPEARANCES:

        Terrence K. Scott and Joseph Medici for Appellant

        Anne K. Bauer for Appellee
Case No. 17-17-14



WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Robert L. Barga (“Barga”) appeals the judgment

of the Shelby County Court of Common Pleas for (1) entering convictions not based

on sufficient evidence and (2) entering convictions against the manifest weight of

the evidence. For the reasons set forth below, the judgment of the trial court is

affirmed.

                           Facts and Procedural History

       {¶2} In August of 2016, a number of local businesses in Shelby County

reported to the police that they had received counterfeit bills. Doc. 154 at 196. On

August 13, 2016, Barga contacted the police and informed them that a passenger in

his car—Trisa Engle (“Engle”)—was in possession of illegal contraband. Id. at 230.

During this call, Barga and the police arranged for a sting operation. Id. Pursuant

to this arrangement, Officer Tony Cunningham (“Cunningham”) initiated a stop of

Barga’s vehicle. Id. at 225. A drug detection canine discovered contraband that

Engle admitted belonged to her. Id. at 226. A subsequent search of Engle’s person

turned up several counterfeit bills. Id. at 228. Engle stated that these bills were her

son’s monopoly money but later informed the police that these were, in fact,

counterfeit bills that had been printed by Barga. Doc. 155 at 10. Doc. 154 at 153.




                                         -2-
Case No. 17-17-14


       {¶3} At 10:18 P.M. on December 5, 2016, an employee of Al’s Pizza Place

(“Al’s Pizza”) reported a counterfeit bill had been received at their restaurant. Doc.

154 at 202. At 12:37 A.M. on December 6, 2016, an employee of a different Al’s

Pizza location called the police to report that several counterfeit bills had been

received at their restaurant. Id. At both of these locations, the counterfeit bills had

been tendered to pizza delivery drivers. Id. at 192. The pizza delivery drivers could

not identify the person who tendered these counterfeit bills as payment. Id.

       {¶4} On December 8, 2016, Officer Jim Jennings (“Jennings”) was called to

a local restaurant because a person—Nick Harris (“Harris”)—was lying face down

at a table. Doc. 154 at 239. Harris was found to be under the influence of drugs

and to be in possession of twenty-three counterfeit twenty-dollar bills. Id. at 239.

Harris informed the police that these counterfeit bills came from Barga. Doc. 155

at 42. Based upon the reports from Harris and Engle, the police orchestrated a trash

pull at Barga’s residence on December 15, 2016. Doc. 154 at 153. The police found

multiple counterfeit bills in Barga’s trash. Id. at 154. The serial numbers of the

counterfeit bills found at Al’s Pizza were identical to the serial numbers on the

counterfeit bills found in Barga’s trash. Id. at 200-201, 203.

       {¶5} After these discoveries, the police obtained a warrant to search Barga’s

residence. Id. at 165. During the search of Barga’s residence, the police discovered

a counterfeit five-dollar bill in Barga’s bedroom. Id. at 165. Subsequently, Barga

was interviewed by the police and admitted that he observed counterfeit money

                                         -3-
Case No. 17-17-14


being printed in his cousin’s garage but denied printing the counterfeit bills himself.

Id. at 166-167. Barga stated, to the police, that his fingerprints would be found on

the counterfeit bills because he had handled them and that he took one of the printers

used to produce counterfeit bills home with him. Id. at 167.

       {¶6} On January 5, 2017, Barga was indicted with one count of engaging in

a pattern of corrupt activity in violation of R.C. 2923.32; three counts of forgery in

violation of R.C. 2913.31(A)(3); and one count of possessing criminal tools in

violation of R.C. 2923.24. Doc. 5. On July 14, 2017, at the conclusion of his trial,

the jury found Barga guilty of all counts. Doc. 87. Barga was sentenced on August

29, 2017. Doc. 114. Appellant filed his notice of appeal on September 8, 2017.

Doc. 128. On appeal, appellant raises the following two assignments of error:

                            First Assignment of Error

       The trial court violated Robert L. Barga’s right to due process
       and a fair trial when, in the absence of sufficient evidence, Mr.
       Barga was found guilty of Counts 2, 3, and 4 of forgery.

                           Second Assignment of Error

       The trial court violated Mr. Barga’s right to due process and a
       fair trial when it entered judgments of conviction for Counts 2
       and 3 of forgery, which were against the manifest weight of the
       evidence.




                                         -4-
Case No. 17-17-14


                             First Assignment of Error

       {¶7} In this assignment of error, Barga argues that the second, third, and

fourth counts charged against him were not supported by sufficient evidence. These

three charges alleged that Barga was guilty of forgery.

                                   Legal Standard

       {¶8} “A challenge to the sufficiency of the evidence supporting a conviction

requires a court to determine whether the state has met its burden of production at

trial.” State v. Brentlinger, 2017-Ohio-2588, 90 N.E.3d 200, ¶ 21 (3d Dist.), quoting

In re Swift, 8th Dist. Cuyahoga No. 79610, 2002 WL 451226, *3 (Mar. 21, 2002).

“The sufficiency of the evidence analysis addresses the question of whether

adequate evidence was produced for the case to be considered by the trier of fact

and, thus, whether the evidence was ‘legally sufficient to support the verdict * * *.’”

State v. Campbell, 3d Dist. Allen No. 1-17-23, 2017-Ohio-9251, ¶ 13, quoting State

v. Worthington, 3d Dist. Hardin No. 6-15-04, 2016-Ohio-530, ¶ 12.

       {¶9} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Pierce, 3d Dist.

Seneca No. 13-16-36, 2017-Ohio-4223, ¶ 6, quoting State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, superseded by state

constitutional amendment on other grounds, State v. Smith, 80 Ohio St.3d 89, 684

                                         -5-
Case No. 17-17-14


N.E.2d 668 (1997), fn. 4. “This analysis does not attempt to ‘resolve evidentiary

conflicts nor assess the credibility of witnesses, as both are functions reserved for

the trier of fact.’” Davis, supra, at ¶ 13, quoting State v. Eckard, 3d Dist. Marion

No. 9-15-45, 2016-Ohio-5174, ¶ 9.

       {¶10} The sufficiency of evidence is a question of law and a “test of

adequacy rather than credibility or weight of the evidence.” State v. Berry, 3d Dist.

Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19.

       The standard for sufficiency of the evidence ‘is whether, after
       viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found that the
       essential elements of the crime were proven beyond a reasonable
       doubt.’

State v. Brown, 3d Dist. Hancock No. 5-17-19, 2018-Ohio-899, ¶ 8, quoting State

v. Plott, 2017-Ohio-38, 80 N.E.3d 1108, ¶ 73 (3d Dist.). To obtain a conviction for

forgery in violation of R.C. 2913.31(A)(3), the State had to establish that Barga (1)

“[u]tter[ed], or possess[ed] with the purpose to utter, any writing that the person

knows to have been forged” (2) with the purpose to defraud. R.C. 2913.31(A)(3).

“‘Utter’ means to issue, publish, transfer, use, put or send into circulation, deliver,

or display.” R.C. 2913.01(H).

            Legal Analysis for the Second and Third Counts of Forgery

       {¶11} The second and third counts of forgery arose from the counterfeit bills

that Al’s Pizza received on December 5, 2016, and December 6, 2016. At trial,

Detective Kevin Macke (“Macke”) testified that Al’s Pizza received three

                                         -6-
Case No. 17-17-14


counterfeit bills on December 5, 2016, and December 6, 2016 and that the person

who spent these bills was unknown. Doc. 154 at 192. Macke also testified about

the trash pull in which a number of counterfeit bills were found in Barga’s trash. Id.

at 155-159. Detective Robert Jameson (“Jameson”) testified that a number of

counterfeit bills were received at area businesses in August of 2016 and that he

began tracking the serial numbers on these bills. Id. at 196-197. Jameson said that

the serial numbers on the counterfeit bills received at Al’s Pizza on December 5,

2016, and December 6, 2016, matched the serial numbers on the counterfeit bills

discovered in Barga’s trash. Id. at 202-203. Agent Jennifer Tron (“Tron”), who

works for the United States Secret Service, identified the characteristics that

indicated the bills found in Barga’s trash and the bills received at Al’s Pizza were

counterfeit. Doc. 155 at 172-175.

       {¶12} Engle then testified that Barga made counterfeit bills with a purported

face value totaling $1,000.00 and that they drove to Dayton to buy drugs with these

bills in August of 2016. Doc. 155 at 12. Engle testified that Barga told her that he

was able to counterfeit money and that she observed him printing counterfeit bills.

Id. at 16-17. She explained, at trial, the process by which Barga would copy and

print counterfeit bills. Id. She also explained her role in the counterfeiting process.

Id. at 11-12. She went to Walmart to exchange a printer for the purpose of obtaining

a new printer with a full ink cartridge. Id. at 11. In exchange for this, Barga gave

her a portion of the counterfeit bills. Id. at 12.

                                           -7-
Case No. 17-17-14


       {¶13} Harris then testified that he was found by the police to have counterfeit

bills with a purported face value totaling $460.00 at a Wendy’s on December 8,

2016. Id. at 52. He testified that these counterfeit bills came from Barga. Id. at 42.

He also stated that his role in the counterfeiting operation was exchanging a printer

at Walmart and obtaining a new printer that had a full ink cartridge. Id. at 46. He

said that Barga would have someone in the counterfeiting operation exchange a

printer at Walmart when he ran out of ink. Id. Barga and Harris would use the

counterfeit bills to buy drugs in Dayton. Id.

       {¶14} Kevin Smith (“Smith”), Barga’s cousin, testified that he allowed

Barga to counterfeit money in his (Smith’s) garage and that he observed Barga

printing counterfeit bills in his garage. Id. at 80. Smith also stated that Barga had

him return a printer to Walmart because Barga could only exchange a printer at

Walmart a few times before he would get caught. Id. at 81. Smith testified that he

got counterfeit bills in exchange for returning the printer to Walmart and that he

destroyed the printer that was in his garage after Barga warned him that the police

were investigating their counterfeiting operation.      Id. at 84.   The State also

introduced a Walmart security video that showed Barga returning a printer on

December 8, 2016. Doc. 154 at 218. From this evidence, a jury could have

reasonably concluded that Barga was guilty of the crime of forgery. The record

shows that the State presented some evidence to establish each of the essential

elements of these charged crimes. We turn now to the fourth count of forgery.

                                         -8-
Case No. 17-17-14


                          Legal Analysis for the Fourth Count of Forgery

            {¶15} In this case, the search of Barga’s home resulted in the discovery of a

counterfeit, five-dollar bill. Doc. 154 at 165. On appeal, Barga argues that this bill

was torn and, therefore, was not held with the purpose to commit a fraud.1 However,

we note that the fourth count of forgery is not based upon possession of the torn

counterfeit five-dollar bill but on the materials discovered in the trash pull on

December 15, 2016. Doc. 156 at 12. Doc. 5. At trial, Detective Kevin Macke

testified that the police discovered thirty counterfeit, twenty dollar bills and fourteen

counterfeit, ten dollar bills during the trash pull at Barga’s residence. Doc. 154 at

172. These counterfeit bills had serial numbers on them that matched the serial

numbers on counterfeit bills that had been received at Al’s Pizza several days earlier.

Id. at 164. These bills were found alongside pieces of Barga’s mail and a discarded

personal check written by his wife. Id. at 158. The police also discovered a printer

manual in the trash pull. Id. at 156-159.

            {¶16} The State also introduced several text messages that were sent from

Barga’s phone on December 15, 2016. Ex. 5. Barga received a text that read: “And

mike want us to make him some fake bills he said he’d buy em.” Ex. 5. In response,

Barga texted: “S*** we can do that.” Ex. 5. Doc. 154 at 206-207. Considered with

the substantial evidence presented by the State that Barga was involved in a



1
    Barga admitted at trial that he printed this counterfeit five-dollar bill but claimed that he printed it in 2011.

                                                         -9-
Case No. 17-17-14


counterfeiting operation, we find that the State presented some evidence to establish

each of the essential elements of the fourth count of forgery in this case.

       {¶17} After viewing all of the evidence in a light most favorable to the

prosecution, we find that the evidence presented by the State provided a legally

adequate basis for the jury to conclude that Barga was guilty of the second, third,

and fourth counts charged against him. For this reason, Barga’s first assignment of

error is overruled.

                            Second Assignment of Error

       {¶18} In his manifest weight challenge, Barga argues that his convictions for

the second and third counts of forgery charged against him were based upon the

testimony of two witnesses—Engle and Harris—who were not credible and that the

manifest weight of the evidence, therefore, supports acquittal.

                                   Legal Standard

       {¶19} “When ‘deciding whether a conviction is against the manifest weight

of the evidence, an appellate court determines whether the state has appropriately

carried its burden of persuasion.’” Brown, supra, at ¶ 8, quoting State v. Blanton,

121 Ohio App.3d 162, 169, 699 N.E.2d 136 (3d Dist.1997). “Unlike our review of

the sufficiency of the evidence, an appellate court’s function when reviewing the

weight of the evidence is to determine whether the greater amount of credible

evidence supports the verdict.” Plott, supra, at ¶ 73. “In a manifest weight analysis,



                                         -10-
Case No. 17-17-14


‘the appellate court sits as a ‘thirteenth juror’ * * *.” Davis, supra, ¶ 17, quoting

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

       {¶20} On appeal, courts “must review the entire record, weigh the evidence

and all of the reasonable inferences, consider the credibility of witnesses, and

determine whether in resolving conflicts in the evidence, the factfinder ‘clearly lost

its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’”         Brentlinger, supra, at ¶ 36, quoting

Thompkins at 387. “A reviewing court must, however, allow the trier of fact

appropriate discretion on matters relating to the weight of the evidence and the

credibility of the witnesses.” Sullivan, supra, at ¶ 38, quoting State v. Coleman, 3d

Dist. Allen No. 1-13-53, 2014-Ohio-5320, ¶ 7. “Only in exceptional cases, where

the evidence ‘weighs heavily against the conviction,’ should an appellate court

overturn the trial court’s judgment.” Little, supra, at ¶ 27, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119.

                                   Legal Analysis

       {¶21} In this analysis, we reincorporate the evidence that was presented in

the sufficiency analysis above and now consider factors that impact the weight of

the evidence presented at trial. On appeal, Barga focuses his manifest weight

challenge on the credibility of Engle and Harris. On cross examination, Engle

admitted that she was a drug addict; that she had been convicted of theft and

receiving stolen property; and that she was testifying pursuant to a plea agreement.

                                        -11-
Case No. 17-17-14


Doc. 155 at 25-26, 30-31. She also admitted that she did “not care for” Barga as he

arranged for her to be caught in a sting operation. Id. at 20. At trial, Harris admitted

that he was a drug addict; that he had a conviction for trafficking in drugs; that he

had a criminal case pending against him; and that he was testifying against Barga

pursuant to a plea agreement. Id. at 39, 67, 69. Harris also testified that he had

given inconsistent statements to the police during the course of this investigation.

Id. at 61, 64.

       {¶22} Further, the Defense called several witnesses who contradicted the

accounts provided by the State’s witnesses and impeached the credibility of the

State’s witnesses. Jessica Work (“Work”), a friend of Harris, testified that Harris

was not an honest person. Doc. 159 at 25. Work also described an incident in which

she went with Harris to buy drugs in Dayton with counterfeit money. Id. at 35.

Michael Barga (“Michael”), Barga’s brother, also testified that Smith was jealous

of Barga and thought that Barga might be “snitching” on him. Doc. 155 at 209.

Michael asserted that the counterfeit bills in Barga’s trash were placed there by the

people who Barga allowed to stay in his garage. Id. at 221.

       {¶23} Marcella Hauff (“Hauff”) testified that she had stayed in the Barga’s

garage and that she had not seen Barga print money during that time. Doc. 159 at

51. She further testified that Harris moved into Barga’s garage at the time she

moved out of Barga’s garage. Id. at 59. She testified that, after she had moved out,

she had returned on one occasion to the Barga’s house to retrieve her coat and a

                                         -12-
Case No. 17-17-14


wooden chest. When she got her coat, she found it contained counterfeit bills that

had a purported face value totaling $30.00. Id. at 54. She also discovered several

items in her wooden chest that did not belong to her, including a bag of counterfeit

bills that had not been cut out of the paper on which they were printed. Id. Hauff

testified that she threw the counterfeit bills and these other items into the garbage.

Id. However, Hauff admitted that she did not know who put these items into her

coat and into her wooden chest. Id. at 56. Hauff admitted that she had convictions

for possessing drugs and for possessing criminal tools. Id. On cross examination,

Hauff also admitted that she was not an honest person. Id. at 59.

       {¶24} At trial, Barga testified that he had been involved in a counterfeiting

operation in 2011 but had not been involved in counterfeiting within the last year.

Id. at 88-89, 149, 156. The State introduced evidence that showed he had a

conviction for forgery in 1994; a conviction for uttering a fraudulent check in 2012;

a conviction for theft in 2011; and a conviction for theft in 2015. Id. at 219-220.

However, during his testimony, he denied giving counterfeit bills to Engle and

claimed that he saw Smith printing counterfeit money in his (Smith’s) garage. Id.

at 113, 118. He also testified that he gave Harris a place to stay in his garage for a

time. Id. at 137. Barga claimed that he gave Harris and one of Harris’s friends

access to his cell phone, which is how the text messages about counterfeit money

got onto his cell phone. Id. at 143. Barga insisted that he did not instruct Harris or

Engle as to how they could counterfeit bills. Id. at 149. At trial, Barga also admitted

                                         -13-
Case No. 17-17-14


that he did return a printer at Walmart but claimed that he used the proceeds from

this return to get a Christmas tree. Doc. 159 at 142.

       {¶25} Barga’s statements denying involvement in this counterfeiting

operation were also introduced at trial. During a police interview, Barga claimed

that he was not involved in printing counterfeit bills. Doc. 154 at 166. However,

Barga did state that he was aware of three people who were printing counterfeit bills

and that he knew the three locations where they were printing these forged notes.

Id. at 167. Barga also told the police that he heard from a friend that the people in

his garage had been counterfeiting bills, which is what motivated him to return the

printer in his garage to Walmart on December 8, 2016. Doc. 154 at 157.

       {¶26} At trial, the Defense presented evidence that contradicted the evidence

presented by the State and demonstrated that several of the State’s witnesses had

given prior statements to the police that were inconsistent with their statements at

trial. On review of the record, we find that the jury could have reasonably concluded

from the evidence presented at trial that Barga was guilty of the charges against him.

Further, we do not find any evidence in the record that the jury lost its way and

returned a verdict against the manifest weight of the evidence. For these reasons,

Barga’s second assignment of error is overruled.




                                        -14-
Case No. 17-17-14


                                   Conclusion

       {¶27} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Shelby County Court of Common Pleas is

affirmed.

                                                              Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/hls




                                       -15-